Title: To George Washington from Henry Bouquet, 30 August 1758
From: Bouquet, Henry
To: Washington, George



Dear Sir
Reas Town Camp 30th Augt 1758

I have your favour of the 28th and am very glad to have it in my Power to relieve you of that long inactivity which you so justly complain of.
The Generals orders are that you march with the Virginia Troops actually under your Command, by Braddock’s Road and that you take Post at the Salt Li[c]ke, that Strong natural Encampment described us once by Sr John Our advanced Partys on this Way will take Post beyond the Chesnut Ridge, and will look for the Shortest Communication wth you.
I beg you will let me Know what you may want in ammunition &ca Provisions you must have for Six Weeks from the day of your departure, including 3 Weeks of fresh Meat or live Cattle.
I Shall Send you a Proportion of Intrenching Tools and compleat your men at 100 Rounds Each.
As we have no Waggons here, I can not See that you will be able to march before the 8th of 7ber and if you could by your Interest procure a number of Waggons from Virginia they would be of great Service, were they 100: The last Teams you

have had from Winchester are very good, but before I received Your Orders, I had Sent them to Carlisle. These 100 additional Waggons or Part of them could be loaded wth what flour cou’d be got in Virga, the Rest with Indian Corn, proceed to Cumberland, where they would find further orders, according to Circumstances—and either go to the Ohio by your Road or this as would be found most convenient.
The first good Waggons that will come up, I shall Send you, with what you may want.
The General was to Set out yesterday from Shipp: and I hope will be here in a few days: It will be very necessary that you See him; as Soon as I Know the day of his arrival, you Will be informed. Prepare in the meantime your Queris, &ca.
If you will have Packhorses to carry Provisions besides the Waggons, you may have any number of them, but they can not easily carry Pork, Liquor, or Tools, otherwise you would have had little occasion of incumbering your march wth Waggons.
Let me Know in how many days you could be there, either wth Pack horses only, or with Waggons.
The Ration is fixed at 7 lb. flour and 7 lb. fresh Beef per Week, and in lieu of Beef five Pounds of Pork and one Pint of Rice, or in lieu of Pork, four Pounds of Bacon and also one Pint of Rice.
A Head of Bullock is given here for 5 lb. and the Heart for two.
I write you in a great hurry, not to differ a moment informing you, of your happy delivery. I Shall let you Know, how the Fort is to be garrisoned. I believe it will be by 250 men of the Militia of Maryland, commanded by the Governor himself.
Your Sick Should be Sent to the Genl Hospital here, or lefft at Cumberland, if they can be well attended there, your Sentiment upon that.
If you have any hopes of getting Waggons from Virginia, how could they be escorted to Cumberland without weakening you?
I have had the misfortune to have One Express to the General intercepted last Week. I can hear nothing of the two Light Horse, the Carreers, whether deserted, Killed, or taken: and yesterday ano⟨mutilated⟩ Express from our advanced Post deserted wit⟨mutilated⟩ Letters: Therefore the French may pretty well be informed of our Proceedings: I am ashamed that they

Succeed in all their Scouting Partys and that we never have any Success in ours.
My Compliments to Col. Byrd, I Shall be very glad to See you here, and am with great truth Dr Sir Your most obedt humble Servant

Henry Bouquet


Our Troops will be to morrow at L. H——n: Louisburg was taken the 26th. We shall make a feu de Joye, fire also at Cumberland. Keep the above disposition of your Troops Secret till you hear more about it.

